—The respective attorneys for the parties on this appeal from an order of the Supreme Court, Nassau County, entered November 7, 1975, have agreed, after a conference held before Hon. Harry Gittleson on January 5, 1976, that the appeal be withdrawn, and they thereupon signed a memorandum to such effect, which memorandum reflects the suggestion by Hon. Harry Gittleson, made at the said conference, that respondent refrain from communicating with the appellant’s present or past employers, directly or indirectly, without prejudice, however, to the right of her attorneys, or their agents, to have such communication with said present or past employers. In accordance with the foregoing, the appeal is deemed withdrawn, without costs or disbursements. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.